Title: From Alexander Hamilton to Major General William Alexander, Lord Stirling, [30 August 1780]
From: Hamilton, Alexander
To: Stirling, Lord (née William Alexander)


[Teaneck, New Jersey, August 30, 1780]
My Lord
The General approves your proposed order and requests you to forward a copy to the respective guards. Tomorrow in general orders, they and the militia will be directed to take their orders from you. Bedkins corps is instructed to join you for the purpose of vedets.
I have the honor to be   Yr Lordships humb Sr
Alex Hamilton   Aide D Camp
Hd. Qrs.Aug. 30. 80
